Motion Granted; Appeal Dismissed and Memorandum Opinion filed October 4,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00366-CV

      R.V. BROTHERS INC. A/K/A R.V. ENTERPRISES, INC. D/B/A V & J
                        TRUCKING, Appellants

                                          V.

    PARAMJJIT SINGH TOOR AND KULWANT SINGH NAGRA, Appellees


                      On Appeal from the 253rd District Court
                            Chambers County, Texas
                         Trial Court Cause No. CV24773


                  MEMORANDUM                          OPINION


      This is an appeal from a judgment signed January 6, 2012. On September 25,
2012, appellants filed a motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce and McCally.